     Case 2:97-cr-00054-WBS-KJN Document 489 Filed 03/17/21 Page 1 of 2


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,                No. 2:97-cr-54 WBS
13                  Plaintiff,

14         v.                                 ORDER
15   TANH HUU LAM,

16                  Defendant.

17

18                                 ----oo0oo----

19               Defendant Tanh Huu Lam has filed a motion for

20   appointment of counsel (Docket No. 488) to assist in filing a

21   request for compassionate release.        There is no Sixth Amendment

22   or statutory right to counsel for a motion for compassionate

23   release under 18 U.S.C. § 3582(c).        United States v. Bond, Case

24   No. LA CR94-563 JAK, 2020 WL 4340257, at *1 (C.D. Cal. Feb. 25,

25   2020) (citing United States v. Townsend, 98 F.3d 510, 512-13 (9th

26   Cir. 1996); United States v. Whitebird, 55 F.3d 1007, 1010-11

27   (5th Cir. 1995)).

28               Defendant does not specify the basis for the
                                          1
     Case 2:97-cr-00054-WBS-KJN Document 489 Filed 03/17/21 Page 2 of 2


1    compassionate release motion he intends on filing.          To the extent

2    that he attacks the validity of his conviction, such claims are

3    not a proper basis for compassionate release under § 3582(c).

4    Moreover, defendant’s specific arguments regarding the validity

5    of his conviction have already been rejected by the Ninth Circuit

6    in one or more of his multiple appeals.         To the extent defendant

7    claims that the COVID-19 pandemic warrants compassionate release,

8    such claims are common, and it is not clear what assistance

9    defendant would require at this point to file a similar motion.1

10               Because the defendant has not shown good cause to

11   appoint counsel to assist in the filing of a compassionate

12   release motion, the motion for appointment of counsel (Docket No.

13   488) is DENIED.

14               IT IS SO ORDERED.

15   Dated:    March 16, 2021

16

17

18

19

20
21

22

23
           1   It appears that defendant contends that appointment of
24   counsel is warranted at least in part given the limited access he
     has to his prison law library. However, defendant cites no
25   authority, and the court is unaware of any, establishing that
26   limited library access weighs in favor of appointment of counsel.
     Indeed, if limited library access warranted appointment of
27   counsel, seemingly every defendant would be entitled to
     appointment of counsel in virtually every motion and petition
28   filed during the pandemic.
                                     2
